Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-3, 5-6, 9-13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distefano et al (US Patent 9898067), in view of Kim (US Patent Application Publication 2006/0265610).

For claims 1, 10, Distefano et al teach the following limitations: A method, comprising: receiving, by an information handling system (Fig 8 and Fig 9 show the IHS), user input to a basic input/output system (BIOS) (Fig 4 shows that user input 406 is input to BIOS) specifying a power setting for the information handling system (lines 39-62 of col 6; Fig 4 shows that user provides TDP mode to BIOS; 406; TDP mode is a power setting; lines 42-46 of col 2); controlling, by the basic input/output system (BIOS) (410 in Fig 4), a sustained power setting of a processor (P-state for processor 430 in Fig 4) of the information handling system in accordance with the received user input (Fig 

For the limitation, “receiving user input directly into BIOS user interface”, Distefano shows the user input to BIOS to set mode (Fig 4; step 425 and lines 42-51 of col 6). Therefore, the user input is provided to BIOS interface. However, Distefano does not explicitly mention about BIOS interface. Kim teaches  receiving, by an information handling system, user input directly into a basic input/output system (BIOS) user interface specifying a power setting for the information handling system ([0071], [0111] and [0113] mention that user can set CPU power mode via BIOS setup menu). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Distefano and Kim to include a BIOS setup menu so as to provide user input for the power settings, since this is more manageable, flexible and easily operable by the user. The CPU mode can be set automatically via such interface ([0113], Kim). According to Distefano, platform may provide an option for the end user to select specific modes of operation for the system via a hot key input and the hot key action by the user triggers the change of the TDP value (lines 42-51 of col 6). Therefore, including a setup menu/interface facilitates the user to provide input for the BIOS. 

For claims 2, 11, Distefano et al teach the following limitations: further comprising controlling, by the basic input/output system (BIOS), an enabling of a graphics processor 


For claim 3, Distefano et al teach the following limitations: further comprising controlling, by the basic input/output system (BIOS), a graphics power setting for the graphics processor of the information handling system in accordance with the received user input (lines 52-67 of col 4 mention that graphics logic is configured according to configurable TDP, which includes frequency).  

For claim 5, Distefano et al teach the following limitations: wherein the step of controlling the sustained power setting comprises transmitting a signal corresponding to the sustained power setting to the processor by setting a model specific register (MSR) of the processor (lines 10-20 of col 5; lines 1-5 of col 4; lines 45-50 of col 5).  

For claims 6, 13, Distefano et al teach the following limitations: wherein the step of controlling the sustained power setting comprises transmitting a signal corresponding to the sustained power setting to the processor through an embedded controller of the information handling system (lines 51-54 of col 5 mention that PCU is informed on the P-state via MSR; lines 45-50 of col 5 mention that DPTF driver writes the configuration to the processor via MSR writes; PCU/DPFT is the embedded controller to control power of the processor).  



For claim 12, Distefano et al teach controlling a sustained power setting of a processor (P-state for processor 430 in Fig 4)  of the information handling system in accordance with the received user input (Fig 3 and Fig 4 show how the TDP point is used to control processor P state by BIOS; lines 39-67 of col 6) by transmitting a signal through the model specific register (MSR) register to the processor (writing to MSR; lines 50-55 of col 5; lines 10-20 of col 5).  

For claim 16, Distefano et al teach the following limitations: An information handling system  (Fig 8 and Fig 9 show the IHS), comprising: a processor (Fig 2); a basic input/output system (BIOS) (Fig 2); and a model specific register (MSR) within the processor (lines 1-23 of col 4) and configured to receive updates from the basic input/output system (BIOS) to provide control of the processor from the BIOS (lines 9-23 of col 5; lines 40-50 of col 5 mention that BIOS configuring TDP is accomplished by writing into MSR), wherein the basic input/output system (BIOS) is configured to perform steps (Fig 3 – Fig 5) comprising: receiving user input (Fig 4 shows that user input 406 is input to BIOS) specifying a power setting for the information handling system (lines 39-62 of col 6; Fig 4 shows that user provides TDP mode to BIOS; 406; TDP mode is a power setting; lines 42-46 of col 2);  73941444.1- 23 -Attorney Docket No. DELL.P0136US Client Docket No. 112655.01controlling a sustained power setting of a processor (P-state for processor 430 in Fig 4)  of the information handling system in accordance with the received user input (Fig 3 and Fig 4 show how the TDP point is used to control processor P state by BIOS; lines 39-67 of col 6) by transmitting a signal through the model specific register (MSR) register to the processor (writing to MSR; lines 50-55 of col 5; lines 10-20 of col 5).  

For the limitation, “receiving user input directly into BIOS user interface”, Distefano shows the user input to BIOS to set mode (Fig 4; step 425 and lines 42-51 of col 6). Therefore, the user input is provided to BIOS interface. However, Distefano does not explicitly mention about BIOS interface. Kim teaches  receiving, by an information handling system, user input directly into a basic input/output system (BIOS) user interface specifying a power setting for the information handling system ([0071], [0111] and [0113] mention that user can set CPU power mode via BIOS setup menu). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Distefano and Kim to include a BIOS setup menu so as to provide user input for the power settings, since this is more manageable, flexible and easily operable by the user. The CPU mode can be set automatically via such interface ([0113], Kim). According to Distefano, platform may provide an option for the end user to select specific modes of operation for the system via a hot key input and the hot key action by the user triggers the change of the TDP value (lines 42-51 of col 6). Therefore, including a setup menu/interface facilitates the user to provide input for the BIOS. 
.



4.	Claims 4, 7, 8, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distefano et al (US Patent 9898067), in view of Kim (US Patent Application Publication 2006/0265610), in view of Artman et al (US Patent Application Publication 2009/0177334). 

For claims 4, Distefano et al, in view of Kim do not explicitly mention that the controlling, by the basic input/output system (BIOS), a fan speed profile of the information handling system in accordance with the received user input.  Artman teaches controlling, by the basic input/output system (BIOS), a fan speed profile of the information handling system in accordance with the received user input (Fig 6 mentions that the user provides input to adjust performance power balance setting; [0045] [0054] mentions BIOS/firmware is used to control 84 to operate according to thermal profile; [0039]-[0040] mentions about adjusting fan speed). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Distefano, Kim and Artman et al to control the fan speed so that the system can manage the overheating scenario effectively. Distefano et al’s system is for thermal control (lines 63-65 of col 1). Increasing fan speed for cooling the system is a known way to reduce heat from the system ([0038]-[0040], Artman). Therefore, the control can include the fan speed control so that the temperature 

For claims 7, 14, 17,  Distefano et al teach the following limitations: wherein the user input specifying the power setting comprises a value (user specifies new TDP value; Fig 4 406) corresponding to a selected entry in a power table (USPT) (lines 14-35 and lines 50-55 of col 6 mention that BIOS builds the table and set the P-state according to the desired TDP ratio based on user selection), and wherein the step of controlling the sustained power setting of the processor comprises mapping the received user input to the sustained power setting using the power table (USPT) (line 5, col 6 through line 8, col 7 mention that BIOS may set _PPC to P state corresponding to desired TDP and report table to OSPM to change the P-state). 

Distefano et al, in view of Kim do not explicitly mention that the table is user selectable. However, user selectable power performance profile is known in the art (Artman; [0047]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a user selectable table since this provides more versatile control of the system with various performance/power settings with a reduced table size.  

For claims 8, 15, 18, Distefano et al wherein the selected entry in the power table (USPT) comprises the sustained power setting for the processor (line 5, col 6 through line 8, col 7 mention that BIOS may set _PPC to P state corresponding to desired TDP and report table to OSPM to change the P-state). 



Artman mentions profile comprises a control setting for a graphics processor ([0052] mentions graphics processing is applicable by the teachings), and a fan speed profile ([0039] mentions about fan speed), and wherein the method further comprises: controlling, by the basic input/output system (BIOS) ([0037] controller includes firmware/BIOS; [0054]), an enabling of the graphics processor of the information handling system ([0052]) in accordance with the user-selectable power profile (USPT) corresponding to the received user input ([0047] user option); and controlling, by the basic input/output system (BIOS), a fan speed profile of the information handling system in accordance with the user-selectable power profile (USPT) corresponding to the received user input ([0039] mentions controlling fan speed; [0047] mentions selecting thermal profile; [0037] and [0054] mention about BIOS control).  

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Distefano, Kim and Artman to provide fan 

For claim 19, Distefano et al teach an enabling of a graphics processor of the information handling system in accordance with the received user input and power table (lines 52-67 of col 4 mention that graphics logic is configured according to configurable TDP). Distefano et al do not explicitly mention that the table is user selectable. However, user selectable power performance profile is known in the art (Artman; [0047]). It would have beeb obvious for one ordinary skill in the art before the effective filing date of the invention to include a user selectable table since this provides more versatile control of the system with various performance/power settings with a reduced table size.  

Response to Arguments
5.	Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that Distefano does not teach receiving user input to a BIOS, because according to applicant, Fig 2 shows BIOS and applet are separate and user input to BIOS is not a direct input into BIOS user interface. 

Examiner disagrees. Distefano teaches many embodiments and Fig 4 particularly shows that the user provides input to BIOS and Table 1 in col 3 mentions that firmware/BIOS 

Regarding claim 8, applicant argues that Artman does not disclose enabling and/or disabling of the graphics processor of the information handling system. 

Examiner disagrees. Claim does not require disabling of the graphics processor. Claim requires enabling the graphics processor in accordance with selected entry with USPT. Distefano et al teach an enabling of a graphics processor of the information handling system in accordance with the received user input and power table (lines 52-67 of col 4 mention that graphics logic is configured according to configurable TDP). In addition, Artman teaches graphics unit to work according to thermal profile ([0047][0052]).  As artman mentions in [0052] and Distefano in col 4, lines 52-67, the teachings can be applied to multiple components. Therefore, the table can add control for the GPU so that the thermal control is within a preferable limit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-

/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186